MDI, Inc. Files Preliminary Proxy Statement for Merger with Almana Networks International, Inc. SAN ANTONIO, TEXAS (August 18, 2009) – MDI, Inc. (PINK SHEETS:MDII) today announced that on Friday, August 14, 2009, it filed a preliminary proxy statement with the Securities and Exchange Commission (“SEC”) for a special meeting of stockholders ("Special Meeting") to be held to vote on MDI’s pending merger with Almana Networks International, Inc.("Almana Networks") and the transactions contemplated thereby. As previously announced on August 11, 2009, MDI entered into a definitive merger agreement with Almana Networks ("Merger Agreement"), pursuant to which Almana Networks will merge with and into MDI in an all stock transaction. The preliminary proxy statement is subject to SEC review. The date of the Special Meeting of MDI stockholders and the record date for the Special Meeting will be specified in the definitive proxy statement to be mailed to stockholders following such review. The transaction also contemplates the implementation of a 1-for-10 reverse stock split of shares in MDI, which was approved by MDI’s shareholders at the November 13, 2008 Annual Shareholder’s Meeting. Highlights of the pending merger are: * Following completion of the merger MDI will adopt Almana Networks’ business strategy and continue to be quoted on the Pink Sheets. * The current directors, officers and employees of MDI will resign and waive their rights to any severance. * Almana Networks will select new directors and officers. * A corporation owned by the resigning management of MDI will purchase from MDI its existing security systems and general contractor businesses and assume certain liabilities associated with those businesses. The purchasing corporation would pay MDI $1 million by means of an unsecured convertible promissory note. * MDI will receive from the new shareholders a $5 million revolving line of credit. * Almana Networks will immediately contribute 7 contracts to MDI which are projected to result in a combined $8 million in revenue and an estimated $1.2 million in EBITDA for the last 4 months of 2009. For calendar 2010, Almana Networks has identified projects to be handled by MDI that are projected to provide approximately $61 million in revenue and $12 million in EBITDA. * It is anticipated that the transaction will enable MDI to reduce its corporate and SG&A expenses by approximately $3.6 million a year. * Hill Schwartz Spilker Keller LLC (“HSSK”) has acted as MDI's exclusive financial advisor in connection with the merger and spin out. It has issued to the MDI Board of Directors its opinion dated August 10, 2009 that the consideration to be received by the MDI stockholders is fair from a financial point of view. About the Transaction Under the terms of the agreement, which were unanimously approved by the boards of MDI and Almana Networks, the transaction is expected to be tax-free to the stockholders of both companies for U.S. federal income tax purposes. The merger has been structured as a stock-for-stock reverse triangular merger whereby a wholly owned subsidiary of MDI will merge with and into Almana Networks International, Inc., with Almana Networks surviving the merger as a wholly owned subsidiary of MDI.
